Citation Nr: 1422441	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-14 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2009 rating decision issued by the Regional Office (RO) in Waco, Texas.

The Veteran testified at a November 2013 hearing before the undersigned Veterans Law Judge. 


FINDING OF FACT

The Veteran does not have residuals of TBI.


CONCLUSION OF LAW

Residual of TBI was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by a letter in June 2009 that informed the Veteran how VA could help him develop evidence in support of his claims.  The June 2009 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability and how ratings and effective dates are assigned.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Evidence of record includes service treatment records, VA treatment records, the written contentions of the Veteran, and a transcript of the Veteran's testimony at the November 2013 hearing.  The Veteran was also afforded VA examinations in connection with his claim.  Together with the other evidence of record, these examinations are sufficient for rating purposes.  The Board acknowledges the contention of the Veteran's representative that the Veteran should have undergone a brain imaging study in connection with the examinations.  However, there is no indication from the examiners, or elsewhere in the record, that such a study is necessary in order to accurately diagnose the Veteran. Additionally, while the Veteran's representative points out that the compensation and pension examiners did not accept the Veteran's statements that he sustained a head injury in service, this does not change the fact that objective current evaluations and testing did not show findings consistent with TBI.  

During the hearing, the Veterans Law Judge clarified the issue, explained the concept of service connection and determined that there were no outstanding evidence.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

The Veteran contends that he has a TBI as a result of his service.  He related that he was in two helicopter accidents in service.  While serving in Afghanistan in 2002 he was in a helicopter crash, at which time he injured his leg and hit his head.  He lost consciousness for a period of time but he was not sure how long.  He was not treated for the head injury in service.  Later, in Iraq, he was in a second helicopter accident described as a hard landing.  He did not sustain any injuries in the second crash.  The Veteran related that, in addition to the two helicopter accidents, he was often exposed to explosions while he was deployed.  The Veteran believes that he developed residuals of TBI as a result of these experiences.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for organic disease of the nervous system may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

In this case, although the Veteran sustained a head injury in service, the evidence does not show that this caused TBI or any current residuals of TBI.  While his VA treatment records include diagnoses of TBI, comprehensive evaluations for both treatment and compensation purposes, including neuropsychological testing, are inconsistent with this diagnosis, which appears to have been based on the Veteran's subjective self-reported symptoms.

Service treatment records do not show any documentation of a head injury or evaluation or treatment for TBI, although the Veteran did report having once lost consciousness on a post-deployment Report of Medical History in September 2007.  However, the Board accepts the Veteran's report that he hit his head in a helicopter accident and briefly lost consciousness. 38 U.S.C.A. § 1154.  He was diagnosed in service with PTSD related to the helicopter accidents and was medically discharged for this reason in 2003.  The Medical Board report did not indicate any concern about possible TBI and no diagnosis of TBI was made at that time.  

The Veteran had a positive VA TBI screen  in February 2009.  The screen erroneously reported that the Veteran had been evacuated from the deployment theater in service due to TBI.  Actually, the Veteran was evacuated in 2002 for a leg injury and in 2003 for PTSD, with no mention of TBI on either occasion.  The Veteran reported mild dizziness, loss of balance, headaches, nausea, and change in appetite, moderate poor coordination, vision problems, numbness or tingling, change in taste or smell, concentration problems, difficulty decision making,  severe forgetfulness, slowed thinking, fatigue, depression, irritability, low frustration tolerance, and very severe sensitivity to light, hearing difficulty, sensitivity to noise, anxiety, and sleep disturbance.  This was a positive screen.

The Veteran had another positive TBI screen in August 2009.  He reported exposure to blasts or explosions, vehicular accident/crash, and a blow to the head, immediately after which he lost consciousness or saw stars and had a concussion.  He reported that he had memory problems, photosensitivity, irritability, and sleep problems which either onset or got worse after the accident.

For diagnostic and treatment purposes, the Veteran underwent various evaluations and tests aimed at detecting TBI in October 2009.

A TBI consult indicated that the Veteran reported dizziness/vertigo a couple of times a week.  He had headaches more frequently since Afghanistan.  He felt as if his vision was worse.  There were no problems with hearing.  He did not sleep well.  A neurological examination of cranial nerves 2-12 was essentially normal.  Diagnosis was mild TBI.

The Veteran was interviewed and administered a battery of neuropsychological tests.  Cognitive testing did not show any remarkable variability among test measures or any significant disparity between current scores and an estimation of innate (premorbid) cognitive processing ability.  The examiner indicated that overall findings from the cognitive evaluation and the pattern of relative strengths and weaknesses emerging from the test data were not indicative of the irregularities which might denote enduring adverse effects from trauma-related insult to the cerebral cortex.  Assessment of memory, attention, concentration, and executive functions, judgment, social interaction, orientation, motor activity, visual-spatial orientation, motor activity, neurobehavioral effects, and communication showed no impairment due to TBI.  However, it was noted that psychological or emotional disturbance likely impacted some of these areas.  The examiner concluded that the evaluation found no evidence of residual processing deficits due to traumatic insult to the suprentorial structures of the brain.  However, there were definitive indicators of serious psychological and emotional disturbance.  

A TBI screening by a nurse documented the Veteran's in service risk factors, including his exposure to explosions and his head injury from the helicopter accident.  He reported that his head injury caused him to feel dazed, unable to remember the accident that caused the injury, and caused loss of consciousness, concussion, headaches, dizziness, irritability, and head injury.  The Veteran reported the following neurobehavioral symptoms: feeling dizzy, loss of balance, headaches, vision problems (the Veteran is separately service connected for ptyergium), sensitivity to light and sound, numbness or tingling, appetite change, poor concentration, forgetfulness, difficulty decision making, slowed thinking, fatigue, sleep problems, depression, irritability, and poor frustration tolerance.  

The Veteran underwent a TBI secondary screening by an occupational therapist.  He related his experience in the helicopter crash. At that time, he reported that he had memory problems.  General appearance was clean, groomed, and appropriately dressed with a slouched posture.  He ambulated independently and his activity level was purposeful.  He was focused and fully aware.  He was able to follow two or more commands.  He displayed socially acceptable behavior but was somewhat guarded with respect to social skills. He was able to recognize problems and identify alternatives and was independent in decision making.  There was no muscle atrophy and muscle tone was normal in the extremities. Strength was full.  Right grip was 90 and left grip was 85.  There were no abnormal gait abnormalities and the Veteran had good balance.  Timed up and go test was completed in 7 seconds.  The occupational therapist determined that the Veteran met the criteria to be placed on the TBI registry, although there is no indication of what those criteria are.  

A November 2009 VA compensation and pension exam cited the neuropsychological test results and the lack of a documented head injury in service in concluding that the Veteran did not have TBI.

In November 2009 the TBI team met and decided that the Veteran had a TBI with no residual effects seen.  He was to follow up with a TBI nurse practitioner and continue treatment for PTSD.

A December 2010 PTSD review examination noted that the Veteran was easily distractible and he appeared to have some difficulty with comprehension of syntactically complex material.  There seemed to be a mild impairment of short term memory and a mild impairment in ability to plan, manipulate, and think abstractly.  However, the etiology of the difficulties was not expressed and the examiner did not address the claimed TBI in the examination.

The Veteran was evaluated for compensation and pension purposes in September 2011.  At that time, the examiner opined that it was less likely than not that the Veteran had TBI from service.  The examiner noted that the service treatment records do not reflect that there was any concern about TBI in service.  The examiner opined that the diagnosis of TBI by the Veteran's treating providers was based on the Veteran's self-report and faulty clinical reasoning and without review of the claims file.  The examiner noted that the neuropsychological evaluation showed no symptoms suggestive of residuals from a claimed head injury.  The examiner performed neurological and cognitive examinations in connection with the C&P evaluation and they were both normal. There were no objective findings consistent with cognitive impairment, including memory. The examiner noted that there was no evidence of a medical nexus between the Veteran's claimed headaches that began after service and a claimed head injury in 2002.  Also, the Veteran's headaches were of an unspecified nature, mild, and without any clinically significant objective findings.  No diagnosis of a headache disorder was warranted.  His subjective sensitivity to noise, which was inconsistently reported in his medical records, was of an unspecified nature, mild, and without any clinically significant objective findings.  The examiner noted that the there was no evidence of memory problems in service, and the findings on the post-service neuropsychological examination with respect to memory were normal.  The Veteran's memory problems were confounded by a history of heavy alcohol use which can also impair memory.  The Veteran reported his memory problems onset in 2006 and there was no reasonable evidence of medical nexus between the claimed progressive worsening of memory problems since 2006 and a claimed head injury in 2002.  The subjective memory problems were mild, without any incapacitation or any clinically significant objective findings.  The examiner concluded that fundamentally there was no reasonable evidence of TBI from service.  The examiner also opined that the Veteran was an unreliable historian and he believed that much of the Veteran's self-reports were not credible.  Additionally, the Veteran's subjective symptoms of memory problems, excessive sensitivity to noise, and headaches were mediated by PTSD.  

In a September 2012 PTSD review examination, the examiner stated that the Veteran's prior neuropsychiatric evaluation found mild cognitive impairment due to TBI.  This is in contradiction to the specific language of the report and prior interpretations, including that of the prior two VA examiners who reviewed the report.  However, he nonetheless attributed most of the Veteran's symptoms, including sleep and mood disturbance, mild memory loss, impaired judgment, irritability, and difficulty concentrating, to PTSD rather than TBI.  His report specifically stated it was not including any impairments related to TBI and these were listed as symptoms of PTSD.

The Board notes that the Veteran is competent to report that he had a head injury during service and that there were in-service manifestations.  The Board accepts such statements.  38 U.S.C.A. § 1154.  In addition, the appellant is competent to report that he was told that he had residuals of a TBI.  In fact, there are post-service notations of TBI contained in the file.  However, the Board finds that the preponderance of the evidence is against the Veteran's claim of residuals of TBI.  While he had several positive TBI screenings at a VA Medical Center, these were based on his self-reported symptoms.  There is no evidence that any objective abnormalities were ever found; reported neurological findings were always normal.  Notably, he was administered neuropsychological testing and no impairments consistent with TBI were found.  Two VA examiners noted the lack of findings on the neuropsychological testing as inconsistent with the Veteran's claim of TBI and determined that there was no TBI present in part based on these findings.  Although they may have improperly discounted the Veteran's reports of an in-service head injury, this does not change the contents of the service treatment records showing no concerns about possible TBI or the objective findings of testing done after service.  

A treatment team at a VA Medical Center concluded that the Veteran had TBI in service.  However, these providers in any event determined that there were no residual effects of TBI, which is against the Veteran's claim.  The Veteran's complaints of cognitive impairment were not supported by the results of the objective neuropsychological testing.  Moreover, the results of the objective testing indicated that the impairments that were found were attributable to psychological or emotional problems rather than TBI.  This is consistent with the report of the September 2011 examination, which found considerable impairment due to PTSD but no objective evidence of residuals of a TBI.  The examiner noted that some of the symptoms complained of by the Veteran were mediated by PTSD, which is also consistent with the findings of the September 2012 PTSD review examination.  Review of the symptom checklists used by the Veteran's treating providers to screen for TBI and the checklists used by the PTSD examiners indicates that many of the symptoms overlap and the compensation examiners have largely attributed the overlapping symptoms to PTSD rather than TBI. Thus, the more probative evidence indicates that the Veteran does not have TBI or any current residuals of in-service TBI.  

The Board has fully considered the provisions of 38 U.S.C.A. § 1154.  The Board accepts that there was an in-service head injury(ies) and that he experienced manifestations around the time of the events.  However, section 1154 does not ease the burden of establishing current disability or of a nexus to service.  Here, there is a clear conflict in the record.  The Veteran and some examiner have determined that he has a TBI or residuals thereof.  However, the far more probative, detailed and reasoned evidence establishes that the appellant does not have residuals of a TBI.   

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for TBI is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


